Title: From George Washington to Colonel Richard Butler, 23 August 1779
From: Washington, George
To: Butler, Richard


        
          Sir
          Head Quarters West-point 23 Augt 1779.
        
        I have received your letter of the 21st instant.
        I am very sensible of the loss which you have sustained, and wish to make it as light as possible. For this purpose I shall inclose your

representation to Congress having no powers to order payment myself. The facts which you state, I make no doubt will have their proper influence.
        Inclosed is an order on the clothier General for such articles as he may be able to furnish you with at the usual rates. I am Sir &
        
          G.W.
        
      